In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00103-CR



       JEREMY JERMAINE HODGE, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the County Court at Law
                 Panola County, Texas
             Trial Court No. 2012-C-0098




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                      MEMORANDUM OPINION
           On June 27, 2012, Jeremy Jermaine Hodge pled guilty in three separate causes to burglary

of a building1 and two counts of credit card abuse.2 Pursuant to a plea agreement, the trial court

sentenced Hodge in each case to two years’ incarceration in a state jail facility3 and fined him

$10,000.00 per case. In its judgment of conviction in each case, the trial court suspended the

imposition of the sentences, suspended all or part of the fines,4 and placed Hodge on four years’

community supervision. On January 27, 2015, the State moved to revoke Hodge’s community

supervision in each of the cases. After a hearing, the trial court, in each case, revoked Hodge’s

community supervision, sentenced him to twenty-four months’ incarceration in a state jail facility

with credit for time served, ordered the sentences to run concurrently, and dismissed any remaining

fine balances. This appeal is from the revocation of one of the counts of Hodge’s community

supervision on credit card abuse.5

           In a consolidated brief addressing a single issue raised in all three cases, Hodge contends

that the sentence imposed by the trial court is grossly disproportionate to his community

supervision violations. The argument raised in this appeal is identical to the argument raised in


1
    See TEX. PENAL CODE ANN. § 30.02(a), (c)(1) (West 2011).
2
    See TEX. PENAL CODE ANN. § 32.31(b), (d) (West 2011).
3
 A state jail felony is punishable by confinement in a state jail for not less than 180 days and not more than two years,
and by a fine of not more than $10,000.00. TEX. PENAL CODE ANN. § 12.35(a), (b) (West Supp. 2014).
4
 The trial court suspended the $10,000.00 fine in the conviction for burglary of a building, and $9,000.00 each, of the
fines in the two convictions for credit card abuse.
5
 The revocation of his community supervision on his conviction of burglary of a building and of credit card abuse
have also been appealed to this Court and addressed in opinions released the same date as this opinion, in our cause
numbers 06-15-00101-CR and 06-15-00102-CR.

                                                           2
the companion appeal styled Hodge v. State, cause number 06-15-00101-CR. In our opinion of

this date disposing of that appeal, we found that this Court lacks jurisdiction to consider Hodge’s

issue.

         For the reasons set out in that opinion, we dismiss this appeal for want of jurisdiction.




                                               Ralph K. Burgess
                                               Justice

Date Submitted:         October 30, 2015
Date Decided:           December 2, 2015

Do Not Publish




                                                   3